IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00334-CV

BOBBY WAYNE O'NEAL,
                                                           Appellant
v.

TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                                           Appellee



                       From the County Court at Law No. 2
                            McLennan County, Texas
                          Trial Court No. 2007-1772-CV2


                           MEMORANDUM OPINION


       Appellant has filed a “Motion to Dismiss Appeal,” stating that he no longer

wishes to pursue this appeal. Dismissal of this appeal would not prevent a party from

seeking relief to which it would otherwise be entitled. The motion to dismiss is granted,

and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).



                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 4, 2009
[CV06]




O'Neal v. Texas Department of Public Safety   Page 2